EXHIBIT 10.2
1986 DIRECTOR’S DEFERRED COMPENSATION AGREEMENT FOR A. JEROME COOK
DIRECTOR’S COMPENSATION AGREEMENT
This Agreement is entered into this first day of January, 1986, between THE
JUNIATA VALLEY BANK, P.O. Box 66, Mifflintown, Pennsylvania 17059 (herein
referred to as the “Bank”) and A. JEROME COOK, 311 Orange St., Mifflintown,
Pennsylvania 17059 (herein referred to as the “Director”).
WITNESSETH
WHEREAS, the Bank recognizes that the competent and faithful efforts of Director
on behalf of the Bank have contributed significantly to the success and growth
of the Bank; and
WHEREAS, the Bank values the efforts, abilities and accomplishments of the
Director and recognizes that his services are vital to its continued growth and
profits in the future; and
WHEREAS, the Bank desires to compensate the Director and retain his services for
five years, if elected, to serve on the Board of Directors. Such compensation is
set forth below; and
WHEREAS, the Director, in consideration of the foregoing, agrees to continue to
serve as a Director, if elected,
NOW, THEREFORE, it is mutually agreed as follows:
1. Compensation. The Bank agrees to pay Director the total sum of $475,370
payable in monthly installments of $3,961.42 for 120 consecutive months
commencing on the first day of the month following Director’s 65th birthday.
Payments to the Director will terminate when the 120 payments have been made or
at the time of the Director’s death, whichever occurs first.
2. Death of Director Before Age 65. In the event Director should die before
reaching age 65, the Bank agrees to pay to Director’s beneficiary
(ies) designated in writing to the Bank, the sum of $3,961.42 per month for 120
consecutive months. Payments will begin on the first day of the month following
Director’s death.
3. Death of Director After Age 65. If the Director dies after age 65 prior to
receiving the full 120 monthly installments, the remaining monthly installments
will be paid to the Director’s designated beneficiary (ies). The beneficiary
(ies) shall receive all remaining monthly installments which the Director would
have received until the total sum of $475,370 set forth in paragraph “1” is
paid. If the Director fails to designate a beneficiary in writing to the Bank,
the balance of monthly installments at the time of his death shall be paid to
the legal representative of the          estate of the Director.
4. Termination of Service as A Director. If the Director, for any reason other
than death, fails to serve five consecutive years as a Director, he will receive
monthly compensation beginning at age 65 on the basis that the            number
of full months served bears to the required number of 60 months times the
compensation stated in paragraph “1”. For example, if the Director serves only
36 months, he will be entitled to 36/60 or 60% of the compensation stated in
paragraph “1”.
5. Suicide. No payments will be made to the Director’s beneficiary (ies) or to
his estate in the event of death by suicide during the first three years of this
agreement.
6. Status of Agreement. This agreement does not constitute a contract of
employment between the parties, nor shall any provision of this agreement
restrict the right of the Bank’s Shareholders to replace the Director or the
right of the Director to terminate his service.
7. Binding Effect. This agreement shall be binding upon the parties hereto and
upon the successors and assigns of the Bank, and upon the heirs and legal
representatives of the Director.
8. Forfeiture of Compensation by Competition. The Director agrees that all
rights to compensation following age 65 shall be forfeited by him if he engages
in competition with the Bank, without the prior written consent of the Bank,
within a radius of 5 miles of the main office of the Bank for a period of ten
years, coinciding with the number of years that the Director shall receive such
compensation.
9. Assignment of Rights. None of the rights to compensation under this Agreement
are assignable by the Director or any beneficiary or designee of the Director
and any attempt to anticipate, sell, transfer, assign, pledge, encumber or
change Director’s right to receive compensation, shall be void.
10. Status of Director’s Rights. The rights granted to the Director or any
designee or beneficiary under this Agreement shall be solely those of an
unsecured creditor of the Bank.

 



--------------------------------------------------------------------------------



 



11. Amendments. This Agreement may be amended only by a written Agreement signed
by the parties.
12. If the Bank shall acquire an insurance policy or any other asset in
connection with the liabilities assumed by it hereunder, it is expressly
understood and agreed that neither Director nor any beneficiary of Director
shall have any right with respect to, or claim against, such policy or in the
title to such other asset. Such policy or asset shall not be deemed to be held
under any trust for the benefit of Director or his beneficiaries or to be held
in any way as collateral security for the fulfilling of the obligations of the
Bank under this Agreement except as may be expressly            provided by the
terms of such policy or other asset. It shall be, and remain, a general,
unpledged, unrestricted asset of the Bank.
13. This agreement shall be construed under and governed by the laws of the
State of Pennsylvania.
14. Interpretation. Wherever appropriate in this Agreement, words used in the
singular shall include the plural and the masculine shall include the feminine
gender.
15. This Agreement shall be binding upon and inure to the benefit of any
successor of the Bank and any such successor shall be deemed substituted for the
Bank under the terms of this Agreement. As used herein, the term “successor”
shall include any person, corporation or other business entity which at any
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the stock, assets or business of the Bank.
16. If the Bank’s marginal income tax bracket is different from 46% at the time
deferred income payments are made under this Agreement to the Director or his
beneficiary (ies), the payments may be adjusted by the Board
of            Directors to reflect that change. The following formula could be
used to calculate the change in benefits: Monthly Income (As Shown) X .54
divided by 1 — Tax Bracket
17. All compensation provided by this Agreement is in addition to that which is
provided under the Director’s Compensation Agreement dated January 1, 1982.

 